915 F.2d 1557
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William A. BARANOW, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 89-1106.
United States Court of Appeals, First Circuit.
Sept. 20, 1990.

Appeal from the United States District Court for the District of Maine Gene Carter, District Judge.
William A. Baranow on brief pro se.
Richard S. Cohen, United States Attorney and F. Mark Terison, Assistant United States Attorney, on brief, for appellee.
D.Me., 703 F.Supp. 134.
AFFIRMED.
Before TORRUELLA, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
Baranow has preserved the following issues for appeal:  (1) whether the government violated due process by relying on the allegedly perjured testimony of Richard Bellino;  (2) whether the government concealed the existence of John Frank and thereby withheld exculpatory evidence;  and (3) whether his attorney provided ineffective assistance by failing to cross-examine Bellino and failing to uncover Frank's existence.  We think the district court has properly disposed of each of these issues in its opinion, reported at 703 F.Supp. 134 (D.Me.1988).  We affirm substantially for the reasons stated therein.